DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 12/18/2020.
Claim 20 has been canceled (see Restriction/Election below).  Claims 1, 4-8 and 10-19 are pending and have been examined.

Election/Restrictions
Claims 1, 4-8 and 10-17 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/10/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 18-19, directed to a substrate processing method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claim 20 (see immediately below), directed to a computer-readable recording medium remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.  Examiner notes that Claim 20 drawn to only the computer-readable recording medium does not require all the structural elements of the substrate processing apparatus, i.e. the substrate processing apparatus is an intended use of the claimed computer-readable recording medium/method and the method does not execute any step explicitly utilizing the allowable structural elements of the apparatus, as such the computer-readable recording medium executing said method does not require the allowable structural elements of the apparatus.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 20 is cancelled.





Reasons for Allowance
Claims 1, 4-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is because although substrate processing apparatus including mist guards, guard elevating mechanisms and air flow above the mist guards are known, as shown by Hashimoto et al. (JP 5967519 B2), the prior art of record does not teach, suggest or motivate a stationary nozzle configured to discharge a processing liquid from an outside of the mist guard onto the substrate held by the substrate holding unit, and the mist guard is provided with a liquid passage opening through which the processing liquid discharged from the stationary nozzle is allowed to reach the substrate after passing through the mist guard when the mist guard is at the first guard height, in the context of claim 1.  The benefit of Applicant’s inventive feature is integration of stationary liquid processing nozzles with guards for collecting mist and/or splatter from said liquid discharge.
Independent claim 18 drawn to a substrate processing method recites all the allowable subject matter of claim 1 and is therefore allowable for the same reason.
With respect to independent claim 15, the primary reason for allowance is because the prior art of record does not teach, suggest or motivate a diametrical groove extended in a radial direction and a circumferential groove intersected with the diametrical groove and extended in a circumferential direction are formed at the bottom surface of the gap forming portion, and the cleaning liquid nozzle is provided at a position of the stationary cup body facing the diametrical groove, and the circumferential groove is provided at an inside of the cleaning liquid nozzle in the radial direction, in the context of claim 15.  The benefit of Applicant’s inventive feature is the cleaning of guard pockets of the mist guard (Applicant’s specification at ¶ [0099]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner




/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711